department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date uilc cc it a b02 tl-n-873-01 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self employed attn mary hamilton cc sb bos from subject associate chief_counsel income_tax accounting branch cc it a b02 deductibility under sec_170 of a contribution of a portion of taxpayers’ interests in a cooperative apartment to a public charity this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend taxpayers the cooperative_housing_corporation apartment z donee donee’s address tl-n-873-01 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the service’s appraiser appraisal corporation appraiser x shares y shares z shares amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n date date tl-n-873-01 date date date issue_date date month month month month time t year whether taxpayers may deduct pursuant to sec_170 a contribution of a portion of their cooperative housing shares and proprietary lease to a public charity and if a deduction is allowed whether the taxpayers properly valued the contribution conclusion further factual development is needed before it can be determined whether taxpayers’ contribution of a portion of their cooperative housing shares and proprietary lease satisfies the requirements of sec_170 and whether the taxpayers properly valued that contribution facts taxpayers a married couple purchased a cooperative apartment from the cooperative_housing_corporation for amount a on date taxpayers have used the apartment as their personal_residence at the time of purchase taxpayers’ cooperative apartment was assigned x shares of the cooperative_housing_corporation and designated as apartment z taxpayers maintain that on date they contributed y shares assigned to the cooperative apartment of their total shares together with a proportionate share of the rights and obligations under a proprietary lease related tl-n-873-01 to apartment z to the donee at donee’s address the donee is an entity eligible to receive charitable_contributions there was no deed evidencing the transfer of shares to the donee as such documents are not used in transferring cooperative shares by letter to taxpayers dated date the donee acknowledged receipt of the y shares of stock of the cooperative_housing_corporation along with a proportionate share of rights and obligations under a proprietary lease related to apartment z and stated that the taxpayers received neither goods nor services in exchange for their contribution the letter also referenced a gift agreement between taxpayers and the donee dated date it appears that taxpayers attached a copy of this letter to their year income_tax return on date the gifted shares as well as taxpayers’ remaining z shares were sold to an unidentified buyer for amount b taxpayer retained amount c in proceeds from the sale of amount b sale price you have noted that there is no information thus far on how the sale was conducted and that no deed exists evidencing the transfer as such documents are not used in transferring cooperative shares the service’s appraiser assigned to this case has noted that she is not aware of any relationship between either the taxpayers and the donee or the taxpayers and the purchasers taxpayers represented that their basis in the x cooperative shares was amount d at the time of the gift taxpayers retained appraisal corporation to appraise their cooperative apartment by an appraisal letter dated date appraiser president of the corporation noted that the sale price of amount b represented the fair_market_value of the cooperative apartment based his knowledge of the apartment the surrounding neighborhood and on sales of comparable properties that occurred prior to or in month of year on schedule a of their year joint_return taxpayers reported a charitable_contribution of amount e in property on their charitable_contributions worksheet taxpayers listed this amount under the category of limit appreciated_property taxpayers claimed a charitable_contribution_deduction of amount f and calculated their contribution carryover to be amount g taxpayers also claimed other charitable_contributions totaling amount h on their worksheet taxpayers attached a form_8283 noncash charitable_contributions to their year taxpayers also completed form_6251 amt charitable_contributions worksheet listing the same amounts for charitable_contributions for year we note that the difference between the fair_market_value of the donated property and the adjusted_basis of property was no longer treated as a tax preference item for alternative_minimum_tax purposes in year the tax preference for contributions of appreciated_property provided in sec_57 was repealed effective for contributions made after date thus taxpayer is allowed to claim a deduction for both regular_tax and amt purposes in the amount of the property’s fair_market_value subject_to the limitations contained in sec_170 discussed below tl-n-873-01 return taxpayers indicated on this form their real_property contribution which they described as y shares no par_value of the cooperative_housing_corporation known as apartment z together with a proportionate share of their rights and obligations under their proprietary lease taxpayers attached a description of the property which noted the date of their gift as date the amount b appraisal value based on the date sale price the contribution amount of amount e of the value of the cooperative shares and the amount a in basis in the gifted portion of the property of total basis of amount d the form also contained an acknowledgment from the donee that it is a qualified_organization under sec_170 and that it received the donated property on date appraiser president of appraisal corporation the appraiser signed a declaration on the form stating that the company is not the donor donee or any other party to the transaction or related to any of these parties that the company engages in appraisals on a regular basis and is qualified to make appraisals of the type of property being valued a letter from appraiser containing an appraisal of the taxpayers’ cooperative shares was also attached to taxpayers’ year return the letter dated date described the apartment’s layout rated the building’s condition as excellent listed and described three recent sales of similar properties and set a fair_market_value of the cooperative shares at the time of sale late time t of year at amount b taxpayers also attached a resume prepared by appraiser that set forth his professional qualifications past appraisal experience for residential properties in the vicinity of taxpayer’s property education and professional association memberships on form_2119 sale of your home also filed with their year return taxpayers reported the sale price of their portion of the shares to be amount c the difference between the amount b sale price and amount e representing the donee’s interest after subtracting amount k in expenses relating to the sale and amount l which taxpayers represented on their return as the allocated basis taxpayers reported a gain of amount m on the sale of their remaining shares taxpayers claimed an exclusion of this gain pursuant to sec_121 on form_8282 donee information_return the donee reported the contribution of y shares of the cooperative_housing_corporation by taxpayers on date the donee reported the amount it received from the date sale of the donated shares to be amount n law and analysis charitable_contribution_deduction a donee is required to file form_8282 if the donee disposes of contributed_property within two years after the date of receipt sec_1_6050l-1 tl-n-873-01 sec_170 permits a deduction for any charitable_contribution made within the taxable_year provided that it is verified with the regulations thereunder sec_170 a charitable_contribution is defined as a contribution to or for_the_use_of certain organizations including corporations or foundations organized and operated exclusively for charitable or educational_purposes no part of net_earnings of which inures to the benefit of a private_shareholder_or_individual and which is not disqualified from tax exemption under sec_501 by reason of lobbying_activities sec_170 see also revrul_67_246 1967_2_cb_104 to be deductible charitable_contribution must be made without receiving adequate_consideration and with donative_intent a contribution is deductible if it is made to or for_the_use_of any organizations that are qualified under sec_170 pursuant to sec_1_170a-1 if a contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 the amount of a charitable_contribution_deduction of an interest in appreciated_property is affected by the following factors the type of organization to which the property is contributed the donor’s adjusted_gross_income amount of time for which donated property is held the type of property donated whether a partial interest is donated and whether taxpayer retained control_over the donated property each of these factors will be discussed below identity of the donee organization a charitable_contribution_deduction is subject_to contribution limitations set forth in sec_170 and sec_1_170a-8 sec_1_170a-9 that pertain to the identity of the donee based on the identity of donee organization a taxpayer’s contribution deduction may be limited to or of a taxpayer’s contribution_base contribution_base is defined in sec_170 as adjusted_gross_income computed without regard to any net_operating_loss_carryback to the taxable_year under sec_172 accordingly a taxpayer may be entitled to deduct contributions that do not exceed or of a taxpayer’s adjusted_gross_income in a taxable_year if the taxpayers are married and file jointly the aggregate of their contributions is considered and the limitations are based on the aggregate contribution_base of both spouses sec_1_170a-8 any excess_contribution amount which a taxpayer could not deduct in the year of contribution may be carried over to the five succeeding taxable years pursuant to sec_170 contributions made to public_charities and certain types of private_foundations qualify for the limitation applied to a taxpayer’s contribution_base sec_170 sec_1_170a-8 sec_1_170a-9 contributions made for_the_use_of as opposed to a contribution to limitation organizations as well as contributions to semi- public and private charities nonoperating private_foundations veterans organizations fraternal organizations or public cemeteries qualify for the limitation applied to tl-n-873-01 a taxpayer’s contribution_base sec_170 sec_1_170a-8 the service publishes publication entitled cumulative list of organizations described in code sec_170 which indicates whether an organization has been issued a ruling from the service indicating that it is eligible to receive deductible contributions under sec_170 and the applicable contribution limitation based on the type of organization to which the contribution is made in the present case the donee is classified in the edition of publication revised to date as an organization eligible to receive charitable_contributions under c and as a public charity with a deductibility limitation it appears from the facts provided that since taxpayers transferred y of their cooperative corporation shares as well as a proportionate share of the rights and obligations under a proprietary lease to the donee the contribution is not merely for_the_use_of the donee and thus the deductibility limitation would not be reduced to under sec_1_170a-8 sec_170 limitations on contributions of certain appreciated_property sec_170 excludes from certain charitable_contribution deductions of appreciated_property depending on whether the property fits within the definition of ordinary_income_property or sec_170 capital_gain_property the type of property donated and the identity of the donee the amount of gain which would have been realized had the property been sold at its fair_market_value on the date of the contribution under sec_170 the amount of charitable_contribution shall be reduced by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by taxpayer at its fair_market_value sec_1 170a- a explains that this provision applies to the donation of ordinary_income_property ordinary_income_property is defined in the regulations as property in which any portion of the gain would not have been long-term_capital_gain if the property had been sold by the donor at its fair_market_value on the contribution date sec_1_170a-4 ordinary_income_property includes property held by the donor primarily_for_sale_to_customers in the ordinary course of its trade_or_business artworks created by the donor letters and memoranda prepared for the donor a capital_asset held by the donor for less than one year and stock described in sec_306 sec_341 or sec_1248 to the extent that after applying such section gain on its disposition would not have been long-term_capital_gain sec_1_170a-4 sec_1221 defines a capital_asset as property held by the taxpayer whether or not connected with his trade_or_business but does not include stock_in_trade of the taxpayer property used in his trade_or_business of a character subject_to tl-n-873-01 depreciation a copyright accounts or notes receivable acquired in the ordinary course of business a publication of the united_states government sec_1222 provides that long-term_capital_gain is gain from the sale_or_exchange of a capital_asset held for more than one year in the present case sec_170 does not apply to limit the contribution amount to the taxpayers’ basis in the cooperative shares the cooperative shares do not fit within the regulations’ definition of ordinary_income_property taxpayers’ cooperative shares are capital assets since they do not fall within any of the specified exclusions for non-capital assets under sec_1221 at the time of the contribution taxpayers held the cooperative apartment shares for a period exceeding one year sec_170 provides that if the sale of contributed_property at its fair_market_value at the time of the donation would have yielded long-term_capital_gain then in certain circumstances the amount of the charitable_contribution_deduction must be reduced by the amount of the long-term_capital_gain that would have been realized the circumstances to which this limitation applies are set forth in sec_170 ii as well as sec_1_170a-4 which labels such contributed_property as sec_170 capital_gain_property sec_170 capital_gain_property applies to reduce long-term_capital_gain in two types of charitable_contributions the first type of contribution is one of tangible_personal_property that is used by a charity for a purpose unrelated to the purpose or function constituting the basis of the charitable organization’s exemption under sec_501 sec_170 sec_1_170a-4 the second type of contribution is to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in b e unless the donor contributes qualified_appreciated_stock within the meaning of sec_170 sec_170 sec_1_170a-4 neither of the provisions in sec_170 applies to reduce taxpayers’ charitable_contributions by the amount of long-term_capital_gain that would have been realized had the property been sold taxpayers did not contribute tangible_personal_property as required by sec_170 taxpayers did not contribute their cooperative shares to a private_foundation specified in sec_170 but to a public charity you specifically asked whether the qualified_appreciated_stock exception under sec_170 was applicable to the present facts sec_170 states that e b ii shall not apply to any contribution of qualified_appreciated_stock thus the exception for qualified_appreciated_stock applies only to contributions of such stock to private_foundations covered by e b ii since the taxpayer sec_3 certain property used in a trade_or_business as defined in sec_1231 shall generally be treated as a capital_asset for purposes of sec_1_170a-4 see sec_1 170a- b this does not apply here as taxpayers did not use their cooperative shares in a trade_or_business tl-n-873-01 did not contribute their cooperative shares to a private_foundation specified in e b ii there is no need to consider whether the qualified_appreciated_stock exception applies based on the foregoing sec_170 does not operate to limit the taxpayers’ contributions to their basis in the cooperative shares contribution limitations in sec_170 for certain capital_gain_property sec_170 contains percentage limitations that are to be applied after determining whether or not a charitable_contribution_deduction must be reduced under sec_170 sec_1_170a-4 since sec_170 does not apply to reduce the taxpayers’ contribution deduction we will now examine the percentage limitations of sec_170 sec_170 provides that in the case of charitable_contributions of certain capital_gain_property to limitation charitable organizations to which the long-term_capital_gain reduction of sec_170 does not apply the total amount of contributions shall not exceed of the taxpayer’s contribution_base for the year sec_170 defines capital_gain_property as any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain that would have been long-term_capital_gain see sec_1 170a- d which refers to such property as 30-percent_capital_gain_property in the present case taxpayers’ cooperative shares fit the regulations’ definition of percent capital_gain_property although the taxpayers contributed their cooperative shares to a limitation organization sec_170 applies to reduce their charitable_contribution_deduction to of their contribution_base since a sale of the cooperative shares at their fair_market_value would have resulted in long-term_capital_gain on the contribution date and since e b does not apply to reduce the amount of the contribution for the reasons set forth above as stated previously the sale of the cooperative shares would have resulted in long-term_capital_gain to taxpayers since such property does not fall within any of the specified exclusions for rather than deducting the donated property’s fair_market_value a donor may elect to have sec_170 apply to all charitable_contributions of capital_gain_property as provided in sec_1_170a-8 sec_170 this election would limit a donor’s charitable_contribution to the basis of the donated property the election entitles taxpayers to use a rather than a contribution_base pursuant to sec_170 sec_170 there is no indication that the taxpayers made such an election with respect to the donated cooperative shares tl-n-873-01 non-capital assets under sec_1221 and taxpayers held the cooperative apartment shares for a period exceeding one year sec_1_170a-8 provides that charitable_contributions of 30-percent_capital_gain_property made during a taxable_year to a charitable_organization described in sec_170 may be deducted to the extent that such contributions in the aggregate do not exceed of taxpayer’s contribution_base contributions of percent capital_gain_property paid during the taxable_year shall be taken into account after all other charitable_contributions paid during the taxable_year id a taxpayer may carry over any contributions of 30-percent_capital_gain_property in excess of of his or her contribution_base sec_170 sec_1_170a-8 taxpayers reported the following charitable_contributions on their year schedule a charitable_contributions worksheet amount e representing of the amount b fair_market_value of the x cooperative corporation shares under the category of appreciated_property limit and amount h under the percent limitation column of the worksheet the contribution limitation restricts the deduction to amount i of taxpayers’ adjusted_gross_income of amount j taxpayers’ deduction consists of the entire amount h of the limitation contributions and amount f of their year adjusted_gross_income of amount j of the 30-percent_capital_gain_property namely the cooperative shares the remaining amount g total contribution amount of amount e minus the limitation amount of amount f is not deductible in year but may be carried over five years pursuant to sec_170 contributions of partial_interests the code generally prohibits deductions where a taxpayer contributes a partial interest in property sec_170 this provision was enacted in response to congress’s concern that a donee may not obtain all or the undivided portion of significant rights in property so that the amount of a charitable deduction may not correspond to the value of the benefit received by the donee see h_r rep no 91st cong 1st sess there are three exceptions that allow a taxpayer to deduct charitable_contributions not in trust of a partial interest in property first a contribution of a remainder_interest in personal_residence or farm second a contribution of an undivided portion of the taxpayer’s entire_interest in property and third a qualified_conservation_contribution sec_170 i - iii if one of the above exceptions applies taxpayer is entitled to deduct the fair_market_value of the partial interest at the time of the contribution sec_1_170a-7 in the present case the exceptions under sec_170 iii are inapplicable as taxpayers did not contribute a remainder_interest or make a qualified_conservation_contribution with respect to the second exception sec_1_170a-7 explains that an undivided portion of donor’s entire_interest constitutes a portion of every substantial right or interest owned by the donor in property and must run for tl-n-873-01 entire term of the donor’s interest the donor must give the donee the right as a tenant in common with the donor to possession dominion and control_over the property for a portion of each year appropriate to its interest in such property id the exception does not apply for purposes of a contribution in perpetuity of an interest in property not in trust where the donor transfers some specific rights and retains other substantial rights in the donated property sec_1_170a-7 thus if the only property rights retained by the donor are insubstantial then the exception will apply it is not clear whether taxpayers’ contribution falls within the exception for the contribution of an undivided portion of the taxpayers’ entire_interest this determination depends on the nature of the ownership_interest in the cooperative apartment that taxpayers possessed taxpayers’ ability to transfer only a portion of their interests under massachusetts law and the rules governing the cooperative_housing_corporation as well as whether evidence exists that taxpayers transferred possession dominion and control_over the donated portion of the shares and proprietary lease before examining whether the taxpayers parted with dominion and control_over each of the property interests transferred to the donee we will examine the ownership_interest in a cooperative_housing_corporation nature of interest in cooperative_housing_corporation chapter 157b of the annotated laws of massachusetts contains provisions relating to cooperative housing corporations this chapter does not specifically define cooperative_housing_corporation or the interests which a purchaser of cooperative shares acquires the supreme judicial court of massachusetts has defined a housing cooperative as a multidwelling complex in which each owner acquires a property interest in the entire structure and an owners’ or proprietary lease in the apartment bronstein v prudential insurance_company n e 2d mass the shareholder tenants in a cooperative apartment do not own either the units or the building but shares in the corporation along with a right to occupy a specific unit pursuant to the proprietary lease born v board_of assessors of city of cambridge mass tax lexi sec_12 mass app tax bd thus each shareholder in a cooperative must lease his or her apartment unit from the landlord corporation rather than owning the unit placing the shareholder tenants of the cooperative corporation in the same position as a traditional tenant renting an apartment memorial drive tenants corporation v fire chief of cambridge n e 2d mass chapter 157b sec_4 defines a proprietary lease as an agreement between a cooperative_housing_corporation and its stockholders for occupancy of a dwelling_unit owned by the cooperative_housing_corporation mass ann laws ch 157b sec_4 shareholder tenants have their percentage interest in the building linked to the fair value of their unit in relation to the value of the building as a whole memorial drive tenants corporation n e 2d pincite a stock certificate is normally issued to the purchaser of shares in a cooperative corporation and this tl-n-873-01 document contains the number of shares assigned to that apartment 15a american jurisprudence condominiums and cooperative apartments sec_82 pincite 2d ed the proprietary lease and the shares must generally be transferred together 15a american jurisprudence condominiums and cooperative apartments sec_62 pincite when a tenant stockholder sells his or her cooperative shares he or she relinquishes all ownership in the cooperative corporation and the right to possession of that unit under the proprietary lease id sec_82 pincite the right to transfer shares and assign the proprietary lease is almost always restricted by the cooperative board typically by requiring a stockholder to first offer the shares to the cooperative corporation and or obtaining the board’s approval of the transferee id israel packel the organization and operation of cooperatives pincite such restrictions are usually set forth in the proprietary lease certificate of incorporation or the bylaws 15a american jurisprudence condominiums and cooperative apartments sec_83 pincite the massachusetts statute provides that the articles of organization that a cooperative_housing_corporation is required to file with the state must address whether transfer of its stock is restricted mass ann laws ch 157b these restrictions exist to protect cooperative corporations by providing assurance that the transferee has the financial means to pay his or her share of the carrying and maintenance charges including taxes interest amortization of the mortgage labor heating and repair costs 15a american jurisprudence condominiums and cooperative apartments sec_83 pincite the cooperative board has the right to withhold approval of a transferee id pincite the extent to which a cooperative board may exercise this right depends on the bylaws proprietary lease and the laws of the state id it is not clear whether a shareholder tenant may transfer a portion of his or her shares assigned to the apartment and a portion of his or her rights in a proprietary lease to another person or entity this issue would probably be governed by the articles of organization bylaws and or the proprietary lease of the particular cooperative_housing_corporation and possibly under massachusetts law we suggest that you examine massachusetts law as well as the terms of the cooperative’s bylaws and proprietary lease to determine whether taxpayers had the right to transfer a portion of their shares along with a proportionate share of the proprietary lease if the cooperative board rules and massachusetts law allow a shareholder tenant to transfer only a portion of his or her shares the portion of the shares transferred would constitute a partial interest in taxpayer's total property interest in the entire structure the interest transferred in the proprietary lease must be commensurate with the number of shares transferred and would give the donee the right to occupy the apartment for a share of time equivalent to its share interest tl-n-873-01 even if the interests contributed by taxpayers were partial_interests they may not have contributed an undivided portion of each and every substantial interest or right they owned in order to have an undivided portion of the taxpayers’ interest donee would not only have to possess the cooperative corporation shares but also possess a proportionate share of the proprietary lease with right to occupy the apartment along with the rights in a proprietary lease the donee would also have the obligation to pay a share of the maintenance and carrying charges we advise you to investigate several issues to ensure that the property interests donated were commensurate with their stated_value it is important to find out whether taxpayers sought the cooperative board’s approval of the share transfer to the donee and if so whether the board approved of the transfer of the proprietary lease to the donee equivalent to the share interest or whether this right was simply recited by the donee in its date letter acknowledging the contribution if the board approved of the transfer of a portion of the proprietary lease you should find out whether pursuant to the bylaws or proprietary lease the donee was required to occupy the apartment for a proportionate amount of time and if so whether the donee actually occupied the property at any time between the date of the share transfer and the date of the sale if you find out who paid the maintenance and carrying charges to the cooperative corporation for this period then this may be some evidence of who occupied the apartment and whether a portion of the proprietary lease was transferred to donees such information may appear in the gift agreement if the taxpayers continued to occupy the apartment between the contribution and sale dates you should also find out whether they paid the donee any rent for_the_use_of the apartment during the time in which it had a right to occupy whether taxpayers relinquished control_over donated property at time of contribution in addition to examining whether taxpayers transferred an undivided portion of each and every substantial interest owned by them it is necessary to determine whether taxpayers retained control_over the donated property through arranging for a sale to occur shortly after the contribution a charitable_contribution of appreciated_property does not result in the realization of it is possible that if the bylaws or proprietary lease did not require donee to occupy the apartment it is sufficient for purposes of the undivided_interest exception that donee have only the right to occupy the apartment in winokur v commissioner taxpayer donated to a museum a undivided_interest in artworks which entitled the museum to possession of the artworks for a portion of each year 90_tc_733 the court held that this was a valid charitable_contribution of an undivided_interest in the artworks despite the fact that the museum never took possession of the paintings for any period of time immediately following the contributions id pincite the court noted that it was the donee’s entitlement to possession and not actual physical possession which controlled for purposes of applying the undivided_interest exception to the partial interest rules id tl-n-873-01 income to the donor provided the donor gives the property away absolutely and parts with title to it before the property gives rise to income by means of a sale 490_f2d_241 2d cir ankeny v commissioner tcmemo_1987_247 if a taxpayer sells his or her appreciated_property and subsequently donates the sale proceeds to a charity then the donor must recognize any gain as income pursuant to sec_61 where a taxpayer arranges to contribute appreciated_property to a charity and the charity sells the property shortly after the contribution the transaction should be examined to determine whether the sale was part of an overall plan prearranged by the taxpayer to avoid the recognition of gain two doctrines under which recognition of gain by the donor may be required are the assignment_of_income_doctrine and the step_transaction_doctrine both of which focus on the substance of the transaction over its form we will examine cases that have applied these doctrines in the context of charitable_contributions of appreciated_property as well as their applicability to the present transaction assignment_of_income_doctrine where there is evidence that a taxpayer’s right to proceeds from the disposition of property has matured at the time of a donation the transfer is an anticipatory_assignment_of_income for which the donor realizes income from the sale proceeds regardless of the purported transfer of the property 42_tc_894 gift of appreciated_property does not result in income to donor as long as he gives property away absolutely and parts with title thereto before property gives rise to income through a sale see also 477_f2d_1058 2nd cir 471_f2d_275 8th cir 585_f2d_988 ct_cl the assignment_of_income_doctrine also applies to cases where the donor retains sufficient power and control_over the donated property or the receipt of income so as to make it reasonable to treat the donor as the recipient of income 13_f3d_577 2d cir aff’g 806_fsupp_1165 s d n y on the other hand where there is merely an anticipation or expectation rather than a certainty of income there is no assignment_of_income greene v united_states f_supp pincite fact that taxpayer could reasonably anticipate at the time of the contribution that donee would immediately sell donated property does not necessarily convert donation into anticipatory_assignment_of_income accord 108_tc_244 aff’d 174_f3d_997 9th cir 62_tc_684 there is always a reasonable probability that income will be derived from a contribution of appreciated_property to a charitable_organization and the mere fact that a donee sells appreciated_property after it is donated does not mean that taxpayer assigned its income s c johnson son v commis63_tc_778 tl-n-873-01 whether the anticipatory_assignment_of_income doctrine applies in a particular case is a question of fact that must be determined by examining the facts and circumstances of each case to ascertain whether at the time the donations were made the sale was practically certain to be completed despite the remote and hypothetical possibility of an abandonment peterson irrevocable_trust v commissioner tcmemo_1986_267 the reality and substance of events determine incidence of taxation rather than formalities and remote hypothetical possibilities ferguson v commissioner t c pincite in determining the reality and substance of a transfer the ability or lack thereof of the transferee to alter a prearranged course of disposition with respect to the transferred property provides cogent evidence of whether there existed a fixed_right to income at the time of the transfer ferguson v commissioner t c pincite whether the taxpayer has a legally enforceable right to income is not dispositive of the anticipatory_assignment_of_income analysis but is only one factor in the tax court’s inquiry into the reality and substance of the events surrounding a taxpayer’s transfer ferguson t c pincite in ankeny v commissioner the court held that donor anticipatorily assigned his income from the sale of property where he entered into a contract to sell the property to a third party prior to transferring an interest in that property to the donee the court observed that the donee had no control_over any interest in the property since its interest was subject_to the sales contract with the third party ankeny v commissioner tcmemo_1987_247 see also 302_fsupp_812 w d tex donor held taxable on proceeds of sale by donee of contributed stock since contract of sale executed before contribution of stock and donor knew that third party obtained financing for purchase of stock and date of purchase was set compare 38_tc_785 anticipatory_assignment_of_income doctrine inapplicable to donor’s gift of dollar_figure worth of standing timber where donor relinquished all title and interest in timber upon transfer to donee the assignment_of_income_doctrine has been raised in several cases involving the transfer by a shareholder of closely held stock to a charity followed shortly thereafter by the corporation’s redemption of the donated stock in palmer v commissioner petitioners had voting control of a corporation and a tax-exempt private_foundation 62_tc_684 aff’d on other gds 523_f2d_1308 8th cir the foundation purchased shares of the corporation and petitioners contributed stock from this corporation to the charitable foundation so that the foundation owned percent of the corporation’s shares id pincite the following day the corporate shareholders including the foundation agreed that the donated shares would be redeemed from the foundation in exchange for certain corporate assets id pincite petitioners deducted the value of the shares contributed to the foundation id pincite respondent maintained that the contribution of stock was an anticipatory assignment of the proceeds from a redemption which petitioners had the power to effect id pincite the court held that the assignment_of_income_doctrine was inapplicable since the tl-n-873-01 foundation was not a sham or an alter ego of petitioners and petitioners made an actual gift to the foundation id pincite the court added that although the shareholders’ vote to redeem the shares was anticipated the foundation was not legally obligated to proceed with the redemption of the donated shares at the time it received them could have prevented the redemption if it so chose and the foundation had complete dominion and control_over the shares id pincite based on these facts the court concluded that the redemption had not proceeded far enough along to conclude that the foundation was powerless to reverse the plans of the petitioner id pincite following the palmer decision the service issued revrul_78_197 in which it announced that in cases which are factually similar to palmer it will treat proceeds from the redemption of stock as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption revrul_78_197 1978_1_cb_83 in s c johnson son inc v commis63_tc_778 taxpayer donated two appreciated foreign exchange forward contracts to a charity which subsequently sold them to a third party respondent maintained that taxpayer assigned its income in the forward contracts to the charity since at the time of the contribution realization of income was reasonably probable as taxpayer could have realized gain by simply making a telephone call to close the contracts id pincite the court determined that taxpayer had no fixed_right to receive income from the contracts at the time of their contribution since no event occurred prior to the contribution that created a right to the income taxpayer made no efforts prior to its contribution to ensure that it would realize gain through for example entering into negotiations to sell the contracts donee had control_over the timing of receipt of the income and the ability to prevent receipt of the income through its inaction and donee was exposed to potential liabilities due to currency fluctuation prior to the contracts’ maturity_date id pincite- the court noted that there was merely an expectancy of gain on the part of the taxpayer id pincite in 806_fsupp_1165 s d n y aff’d 13_f3d_577 2d cir taxpayers donated futures contracts to a charity but retained the right to a portion of the income ie short-term gain from the subsequent sale of the contracts by the charity greene f 3d pincite taxpayers reported short-term_capital_gain income and deducted the long-term gain as a charitable_contribution id defendant maintained that the donation represented an assignment_of_income and consequently taxpayers should be taxed on the fair_market_value of the futures contracts id the court held that the assignment_of_income_doctrine did not apply id pincite even though taxpayers retained the right to any short-term_capital_gain resulting from the sale of the futures contracts taxpayers had no fixed_right to income in the donated futures contracts as there was neither an express condition on the gift that donee sell the contracts nor was there an informal agreement to this effect greene f 3d pincite in determining whether the assignment_of_income_doctrine should apply the court addressed the issue of whether the income donated to the charity was a fixed tl-n-873-01 right to income or a mere expectancy of profit from a future sale id the court held that donee had absolute control_over the donated futures contracts and complete discretion to determine if and when to sell them id taxpayers had no control_over the contracts once they were donated and thus it was not reasonably certain that they would realize short-term gains after they donated the futures contracts id pincite several cases have held that the anticipatory_assignment_of_income doctrine applied where taxpayers contributed stock to a charity after the corporation adopted a plan_of_liquidation in 477_f2d_1058 2d cir a corporation adopted a plan_of_liquidation prior to contributing its stock to a charitable_organization the court held that the assignment_of_income_doctrine applied since at the time of the gift it was certain that the stock would be liquidated even though an enforceable right to the liquidation proceeds had not yet accrued id pincite accord 531_f2d_1343 6th cir gift of stock after corporation adopted plan of complete_liquidation practically certain to be completed resulted in donor being taxed on proceeds of liquidation based on assignment_of_income_doctrine 471_f2d_275 8th cir assignment_of_income_doctrine applied where majority shareholder donated stock after adoption of liquidation plan due to practical certainty of stock’s liquidation his power to control liquidation and donee’s inability to thwart donor’s intention to liquidate 80_tc_331 taxpayer assigned proceeds from a merger since at the time of the gift taxpayer’s right to the merger proceeds had matured and any possibility that the merger would be abandoned was remote and hypothetical more recently the tax_court in ferguson v commissioner held that donors were taxable under the anticipatory_assignment_of_income doctrine on gain from appreciated stock donated after donors entered into a merger agreement and after a tender offer was made for the stock but prior to the completion of the merger 108_tc_244 donors contributed the stock to donees which subsequently sold it pursuant to a tender offer id pincite donors argued that the gain could not be attributed to them since the donees were not legally obligated and they could not be compelled to sell the stock relying on the tax court’s decision in palmer and the date at which the right to the tender offer proceeds matured followed the contribution date id in examining whether the assignment_of_income_doctrine applies to a particular case the court observed that the inquiry is not limited to whether taxpayer has a legally enforceable right to the income at the time of the contribution but must also encompass the reality and substance of the events which occurred in reference to the merger agreement tender offer and the charitable_contributions id pincite on appeal the ninth circuit observed that the tax_court need only have ascertained that by the contribution date the surrounding circumstances sufficiently demonstrated that the merger and tender offer were practically certain to occur ferguson f 3d pincite formalities such as a shareholder vote were sufficient rather than necessary conditions to find that the right to receive cash for the stock had matured tl-n-873-01 the court concluded that based on the fact it was practically certain on the date of the contribution that the merger agreement and the tender offer would be successfully completed more than of the stock had been tendered as well as the donee’s inability to render ineffective the donors’ intent to proceed with the merger and tender offer the stock was converted from an interest in a corporation to the right to receive cash before it was contributed to the charities id pincite based on the above precedent a key element in determining whether taxpayers had a fixed_right to the income at the time of the contribution is the degree of control that the donor had over the property after the donation in ankeny the taxpayer’s entry into a contract of sale with a third party prior to the donation of part of its interest to a charity clearly indicated that taxpayer retained control_over the donated property in kinsey jones hudspeth applestein and ferguson the occurrence of a specific event in reference to the subject property ie approval of a plan of merger or liquidation created a right to the income from the property that was taxable to the donor a key factor that led the courts to apply the anticipatory_assignment_of_income doctrine in these cases was the donee’s inability to prevent the liquidation from occurring in palmer in contrast it was donee’s ability to disallow the redemption of its donated shares that was a key fact that led the tax_court to conclude that there was no assignment_of_income under the present facts it must be determined whether taxpayers had in effect realized gain in the value of the y cooperative shares proprietary lease before the donation such that the donation was an assignment of only a right to receive the gain if prior to the donation the taxpayers arranged for the sale of the donated property to a specific purchaser and after the donation retained influence over the sale of the donated shares such that the donee had no power to decide whether when or to whom the donated property would be sold then the donation could be viewed as an anticipatory_assignment_of_income since taxpayers’ realization of gains on the donated shares would have been virtually certain as noted in all of the above-referenced cases evidence of such an arrangement requires an examination of the reality and substance of the transfer ferguson t c pincite taxpayers clearly stood to realize a large amount of taxable long-term_capital_gain upon the sale their appreciated cooperative shares because the fair_market_value of the z shares which taxpayers retained and subsequently sold was less than the dollar_figure exclusion amount under sec_121 which will be discussed later taxpayers did not recognize any gain from the subsequent sale since they had already donated the balance of their shares on which they would have recognized gain upon sale to the donee id tl-n-873-01 based on the manner in which cooperative housing corporations generally operate it is highly likely that taxpayers would be required to obtain the approval of the cooperative board before transferring any portion of their shares and proprietary lease to the donee as noted above it is not known whether taxpayers sought the board’s approval for the donation of a portion of their shares and a portion of their proprietary lease assuming that the cooperative board approved of the transfer to the donee and that such a transfer was not in violation of massachusetts law it is also highly likely that the cooperative board would not have sanctioned such a joint_ownership arrangement between the taxpayers and the donee unless the board was assured that all of the cooperative shares assigned to apartment z would be sold and the proprietary lease transferred to a purchaser in the near future to receive assurance of an imminent sale it is quite probable that the board would have required taxpayers to present it with a fully executed contract of sale with a purchaser or short of this some written evidence that a purchaser had been found such as a binder agreement in addition to receiving assurance of an imminent sale the board would most likely have wanted to investigate the chosen purchaser’s financial history to assure that the purchaser to whom the apartment would ultimately be sold would be able to meet his or her financial obligations as an owner prior to approving the transfer to the donee it is therefore likely that prior to the donation cooperative board approval would have been required for both the donation of a portion of the shares proprietary lease to the donee and the subsequent sale of all of the shares proprietary lease if this is the case it would have been extremely difficult for the donee to violate the taxpayers’ intent and plan to sell the cooperative apartment to a specific purchaser at a specific time moreover it is possible that the date gift agreement between taxpayer and the donee referenced in the donee’s acknowledgment letter of date required the donee to sell its portion of the shares along with the donor to a specific purchaser the board may in fact have required such a provision in the gift agreement between the taxpayers and the donee to assure that the donee would be obligated to sell its portion of the shares within a certain time period to a purchaser whom the board had the opportunity to investigate and approve if you find evidence that prior to the donation taxpayers entered into a contract of sale with a purchaser or that the gift agreement or other document between taxpayers and the donee required donee to sell the property to sell the donated property to a specific purchaser or to sell the property within a certain time period then taxpayers may be considered to have anticipatorily assigned their income from the sale of property since taxpayers would have a fixed_right to receive gain donee’s interest in the contributed_property would be subject_to the contract of sale see ankeny v commissioner tcmemo_1987_247 in that instance the transaction should be treated as a sale of the x cooperative shares for which taxpayers would be required recognize gain and a cash donation of a portion of the sale proceeds to the donee tl-n-873-01 if you do not find evidence of a written document requiring the donee to sell of the donated property you should examine the facts and circumstances surrounding the transfer of the property and subsequent sale to determine whether the taxpayers retained control_over the donated shares or whether the donee had complete discretion to determine if when and to whom it would sell the donated property the tax_court has recently indicated that whether a taxpayer has a legally enforceable right to income is not dispositive of the anticipatory_assignment_of_income analysis but is only one factor in the inquiry into the reality and substance of the events surrounding a taxpayer’s transfer ferguson t c pincite the second circuit also noted in greene that in addition to an express condition on a gift an informal agreement that donee sell the donated property may be considered in deciding whether taxpayers had fixed_right to income greene f 3d pincite examining the substance of the events surrounding the transfer at issue it is likely that prior to the donation taxpayers had located a purchaser or purchasers for the apartment and presented their names to the cooperative board for approval even if at that time there was no contract of sale or other document evidencing an imminent sale of the apartment to a purchaser taxpayers and the board would probably have informally agreed that the entire_interest in the cooperative apartment would be sold to a specific purchaser within a specific amount of time to address any concerns the board might have had regarding the length of time the property would be held by both taxpayers and the donee the board would have reasonably relied upon this information in deciding to allow taxpayers to donate a portion of their interests to the donee in addition to obtaining board approval it would most likely have been impossible for the donee to sell its y shares in the cooperative apartment to a third party purchaser a prospective purchaser would in all likelihood want to own all of the cooperative corporation shares allocated to the apartment and have full occupancy rights and the board would in all likelihood have disapproved of a transaction in which only a portion of the shares were transferred in this respect the present case differs from the facts in greene where the donee had complete discretion to determine if and when to sell the donated partial interest without a need to first consult with the donor or another entity such as a cooperative board if taxpayers acted alone in their efforts to obtain a purchaser and those efforts commenced prior to taxpayers’ donation this supports the view that taxpayers retained control_over the donated property by virtue of restricting the timing of the sale of donee’s shares and its choice of a purchaser the above analysis assumes that the taxpayers acted in finding a purchaser and presenting the purchaser to the cooperative board for approval the extent to which the donee participated in seeking a purchaser for the cooperative apartment or whether it was free to solicit bids from prospective purchasers and decide to whom it would sell its share of the donated property is not known if the donee actively sought and selected a purchaser for the shares and approached the board for approval then these facts would weaken the argument that taxpayers retained control_over the donated property tl-n-873-01 step_transaction_doctrine another means by which courts determine the substance of a transaction over its form is through the step_transaction_doctrine like the assignment_of_income_doctrine the step_transaction_doctrine focuses on the reality and substance of events to determine the incidence of taxation rather than formalities and remote hypothetical possibilities 108_tc_244 361_f2d_972 ct_cl there are several tests that are used to apply the step_transaction_doctrine the binding_commitment_test the end result test and the interdependence test under the binding_commitment_test the narrowest of the tests a number of transactions are compressed if when the first step is taken there was a binding commitment to enter into the later step 88_tc_1415 under the end result test the broadest of the tests the step_transaction_doctrine will apply if a series of steps are prearranged parts of one transaction which are intended to reach an ultimate result id greene f 3d pincite the interdependence test examines whether a series of formally separate steps were in substance so integrated interdependent and focused on one result they should be treated as one transaction penrod t c pincite in sheppard v united_states taxpayer owned a one-half interest in a racehorse sheppard f 2d pincite taxpayer donated a one-third interest out of his one-half interest to each of two charities id pincite taxpayer planned to sell his remaining interest to a closely_held_corporation in which he served as president and majority shareholder and following the donation to cause the corporation to offer to purchase the charities’ interests id pincite both charities accepted the corporation’s offer to purchase their respective interests id pincite defendant maintained that taxpayer effectively sold his entire one-half interest to the corporation and subsequently donated a portion of the sales proceeds to the charities and should thus be taxed on the gain realized on the transfer of the entire one-half interest id pincite the court disagreed explaining that the step_transaction_doctrine did not apply since there was no evidence that taxpayer made prearrangements or commitments with the charities or placed any conditions on his gifts id pincite the court pointed out that the charities could do what they wished with their interests and by donating the interests without any conditions taxpayer assumed the risk that the charities might sell their interests to another party for additional money thus defeating his plan to have the corporation buy their interests id respondent invoked the step_transaction_doctrine in the palmer case cited above by maintaining that petitioners controlled both parties to the transfer and thus the taxpayer wanted the corporation to own a interest in the racehorse id the corporation had already purchased the other one-half interest id tl-n-873-01 contribution of stock lacked substance palmer t c pincite the court disagreed noting that there was substance and independent significance to petitioners’ actions since they made an actual gift to the foundation the foundation had dominion and control_over the stock received from petitioners despite the fact that petitioners had voting control in the corporation and foundation and there was no legally enforceable commitment which would have forced the foundation to proceed with the redemption id pincite the court observed that if there was evidence that petitioners arranged for a redemption of the stock shares and then contributed the assets acquired under the redemption then it was possible that the gift would not have had independent significance id pincite see also behrend v united_states u s tax cas 4th cir although contributors of stock planned to redeem it from charity step_transaction_doctrine held to be inapplicable since charity not compelled to proceed with redemption and corporation relinquished all interest in stock 476_f2d_704 5th cir in grove v commissioner taxpayer donated stock over a number of years to a charity while retaining a life interest in any income from the stock 490_f2d_241 2nd cir between one and two years after the donation the charity would offer the stock for redemption to the corporation of which taxpayer was the majority shareholder vice-president and a director id pincite the charity invested the redemption proceeds the income from which was transferred to taxpayer id respondent contended that the step_transaction_doctrine should apply to treat the redemption proceeds as having been received by taxpayer id pincite in concluding that the step_transaction_doctrine was inapplicable the court noted that taxpayer made a valid binding and irrevocable gift of the stock there was no informal agreement between taxpayer and donee that donee would offer the contributed stock for redemption and taxpayer had no control_over whether the corporation would redeem the stock id pincite in greene cited above the second circuit also examined whether the step_transaction_doctrine applied defendant argued that taxpayers’ overall plan consisted of liquidating the donated futures contracts retaining a portion of the proceeds which they were unable to deduct under sec_170 due to the realization of short-term gain and avoiding tax_liability on the long-term_capital_gain greene f 3d pincite the court rejected this argument stating that there was no evidence of a legally binding agreement or informal agreement between taxpayers and the charity that the charity sell its portion of the donated futures contracts id these facts led the court to conclude that the charity’s sale of the futures contracts was an event entirely independent from the donation id the step_transaction_doctrine was held to apply in blake v commissioner taxpayers donated their stock to a charity with the understanding that the charity would sell it and use the sale proceeds to purchase taxpayer’s yacht at a price in excess of its fair_market_value 697_f2d_473 2nd cir aff’g t c memo tl-n-873-01 taxpayers argued that they relinquished all of their interest in the donated stock and the charity was under no binding enforceable obligation to purchase the yacht id pincite applying the step_transaction_doctrine the court considered the gift of the low basis stock as a step which taxpayer took with the expectation of receiving cash from the sale proceeds of the yacht in an amount roughly equal to the fair_market_value of the stock id pincite the court thus characterized the substance of the transaction as a charitable_contribution of the yacht and a sale of the stock by taxpayer on which he should recognize gain id pincite the court relied on evidence that there was a legal_obligation based on the doctrine_of promissory estoppel between taxpayer and donee prior to the gift that the donee would use the stock sale proceeds to purchase the yacht id pincite even though there was no legally binding agreement providing that the charity purchase the yacht the court pointed to evidence of an understanding between donee and taxpayer regarding their purchase of the yacht which the charity agreed to undertake so as to assure that it would receive future donations id the court in dicta questioned the conclusion revrul_78_197 that in cases similar to palmer redemption proceeds will be treated as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption id pincite the court noted that where the donor has a reasonable expectation with an understanding prior to the donation that the donee charity will purchase an asset with proceeds of donated stock the transaction will be viewed as a unitary one the service recently issued notice_99_36 1999_26_irb_3 in which it relied upon blake in applying the step-transaction doctrine in the context of charitable split-dollar insurance transactions these transactions generally entail the purchase of a cash_value life_insurance_policy by a charity or an irrevocable_life_insurance_trust formed by a taxpayer who designates the charity and the trust as beneficiaries the taxpayer transfers funds to a charity with the understanding that the charity will pay premiums that benefit not only the charity but also the taxpayer’s family citing blake the service observed that although no legal_obligation binds the charity to use the funds transferred by the taxpayer for premium payments there is a mutual understanding between the parties that the funds will be used in this manner the service determined that substance of these transactions consists of the purchase of an insurance_policy by taxpayer payment of the premiums and transfer of part of the rights under the policy to a_trust and the remainder of the rights to the charity since only a portion of the rights are transferred to the charity the service concluded that the split dollar transaction does not fall within the exceptions to the partial interest rules under sec_170 the tax_court noted that its facts were factually distinguishable from those in grove palmer and johnson in those cases there was evidence that the charities had complete discretion to retain or sell the donated property as donors relinquished complete control_over the donated property after the donations and the property was donated before any income had been realized blake v commissioner tcmemo_1981_579 tl-n-873-01 in the present case it must be determined whether each of the separate steps consisting of the transfer to the donee and the subsequent sale has economic significance apart from tax_avoidance if you find that the charitable gift of the cooperative shares was absolute and unconditional and that the subsequent purchase by the third party was an entirely separate transaction that was not prearranged then the transactions may be considered as independent of one another and the step_transaction_doctrine will not apply as was the case in sheppard palmer grove and greene if on the other hand you find that taxpayers have restricted donee’s control of the donated property so that all that remains to be done is for taxpayers to carry out a prearranged plan for the sale of the entire_interest in the cooperative apartment then the separate steps will be disregarded in favor of the substance of the transaction ie a sale followed by a donation of the proceeds in applying the binding commitment end result or interdependence tests it is necessary to determine whether there was a prearranged plan by which taxpayers used the donee to sell a portion of its cooperative shares to avoid recognizing long- term capital_gain this determination as with the assignment_of_income determination depends on whether taxpayers retained control_over the donated property after their contribution 806_fsupp_1165 s d n y sheppard v united_states f 2d pincite we recommend that you find out whether under the circumstances the donee was free to decide whether when and to whom it should sell the donated property in the absence of any evidence of a written_agreement legally binding the donee to sell its interests to a purchaser an informal agreement or understanding between the taxpayers donee and cooperative board may suffice under blake or greene substantiation of contribution sec_170 and sec_1_170a-13 set forth a series of substantiation rules with which a taxpayer must comply in order to qualify for a charitable_contribution_deduction sec_1_170a-13 contains recordkeeping and return requirements for taxpayers who deduct charitable_contributions of property other than money in taxable years after date taxpayers must maintain for each contribution a receipt from the donee showing i the donee’s name ii date and location of the contribution and iii a description of the property in detail reasonably sufficient under the circumstances the receipt need not state the property’s fair_market_value a letter from the donee acknowledging receipt of the contribution date of the contribution and a description of the property contains sufficient information to constitute a receipt id in this case taxpayers submitted with their year return a letter from the donee dated date containing donee’s acknowledgment of its receipt of the y shares of stock of tl-n-873-01 the cooperative_housing_corporation as well as a proportionate share of taxpayers’ rights and obligations under a proprietary lease relating to apartment z described in a gift agreement dated date in addition the donee signed a form_8283 in which it acknowledged that on date it received y shares of no par_value of the cooperative_housing_corporation known as apartment z along with a proportionate share of rights and obligations under taxpayers’ proprietary lease the regulations also contain special substantiation requirements for taxpayers who deduct more than dollar_figure charitable_contributions of property after date sec_1_170a-13 such a deduction is barred unless taxpayer meets three requirements in sec_1_170a-13 first the donor must obtain a qualified_appraisal for the property contributed sec_1_170a-13 if the property contributed consists of a partial interest then the appraisal shall be of the partial interest id donor must keep the qualified_appraisal in its records as long as it may be relevant for federal_income_tax purposes sec_1 170a- c iv c second taxpayer must attach a fully completed appraisal_summary to the tax_return sec_1_170a-13 third taxpayer must maintain records containing the information required by sec_1_170a-13 sec_1_170a-13 each of these substantiation requirements is discussed below qualified_appraisal a qualified_appraisal is defined in sec_1_170a-13 as an appraisal document that meets four specifications first the document relates to an appraisal made no earlier than days prior to the contribution date and no later than the due_date of the return on which the charitable_contribution_deduction is first claimed sec_1_170a-13 in the present case this requirement is met as the letter containing the appraisal of the x cooperative shares by appraiser of appraisal corporation was dated date second the document is prepared signed dated by qualified_appraiser as defined in sec_1_170a-13 sec_1_170a-13 the requirements for a qualified_appraiser set forth below are contained in section b part iii of form_8283 entitled declaration of appraiser which the appraiser must sign a qualified_appraiser is defined in the regulations as an individual who holds himself or herself out to the public as an appraiser or performs appraisals on a regular basis and based on his or her qualifications the appraiser is qualified to make appraisals of the type of property being valued sec_1_170a-13 b to be a qualified_appraiser the appraiser must not be the donor or donee of the property a party to the transaction in which the donor acquired the property being appraised on the form_8283 mr mullin indicated the appraisal date as month year tl-n-873-01 unless the property is donated within months of the date_of_acquisition and its appraised value does not exceed its acquisition price any person employed by any of the foregoing persons a related_party to any of the foregoing under sec_267 or the spouse of a related_party sec_1_170a-13 c iv f in addition an appraiser who is regularly used by the donor a party to the transaction or the donee of the property and who does not perform a majority of appraisals during his or her taxable_year for other persons is not a qualified_appraiser id the appraiser must acknowledge that an intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability and such appraisals may be disregarded pursuant to u s c c sec_1_170a-13 moreover if the donor had knowledge of facts that would cause a reasonable person to expect the appraiser to falsely overstate the value of the donated property eg the donor and the appraiser make an agreement concerning the amount at which the property will be valued and the donor knows that such amount exceeds the fair_market_value of the property then the appraiser is not a qualified_appraiser under sec_1_170a-13 in the present case appraiser as president of appraisal corporation prepared signed and dated the appraisal in addition appraiser signed the declaration of appraiser in section b part iii of form_8283 we recommend that you conduct discovery to verify the information contained in this declaration including whether or not there was an agreement between the taxpayer and the donee as to the fair_market_value of the cooperative shares third a qualified_appraisal must contain the information specified in sec_1_170a-13 this information includes a description of the property in sufficient detail for a person not generally familiar with the type of property to ascertain that the property which was appraised was that which is being contributed the date or expected date of contribution to the donee the terms of any agreement or understanding entered into by or on behalf of donor or donee that relates to use sale_or_other_disposition of property contributed for example an agreement or understanding that restricts a donee’s right to use or dispose_of the donated property reserves to confers upon anyone other than the donee any right to income from the contributed_property or to the possession of property or earmarks it for a specific use the name address and taxpayer identifying number of the qualified_appraiser and the entity engaging the appraiser qualifications of the qualified_appraiser background experience education and membership in professional associations a statement that the appraisal was prepared for income_tax purposes the date on which property was appraised the appraised fair_market_value of the property on the contribution date the method of valuation used to determine fair_market_value and the specific basis for the valuation for example comparable sales transactions sec_1 170a- c i c 170a-13 c ii tl-n-873-01 the appraisal letter signed by appraiser dated date indicated the address of the appraisal company and the cooperative apartment a description of the apartment’s layout a statement that the apartment building was in excellent condition and that the appraisal was requested by taxpayers although the appraisal letter did not specifically state the method of valuation used by the appraiser the appraiser appears to have employed the comparable sales transactions method as the appraisal letter lists three recent sales before or in month of year in buildings similar to those in which the cooperative apartment was located the letter did not contain the date or expected date of contribution to the donee the terms of any agreement or understanding entered into by the donor or donee relating to the use of the property the taxpayer_identification_number of appraisal corporation this number was contained on form the background and qualifications of the appraiser this information was contained on a separate undated document entitled brief resume a copy of which was attached to the year return the fact that the appraisal was prepared for income_tax purposes the date on which the property was appraised form indicates month year as the appraisal date and the appraised fair_market_value of the property on the contribution date rather than indicating the date on which the property was appraised or the fair_market_value on the contribution date the letter states that the amount b the price for which the property was sold in month year was a fair market price sec_1_170a-13 requires that if a donor contributes a partial interest in property then the appraisal shall be of the partial interest the appraisal did not indicate the value of the partial interest or the value of each share as noted above we have not found any authority involving the transfer of a portion of shares proprietary lease assigned to a cooperative unit prior to determining whether the y shares and portion of the proprietary lease are freely transferable for of the fair_market_value of the entire_interest we recommend that you ascertain whether under the rules of the cooperative or massachusetts law taxpayers could transfer a portion of their shares and proprietary lease if the cooperative board approved of the transfer we suggest you look at their minutes to see if there was any discussion relating to nature and value of the interests taxpayers contributed even if a partial interest could be transferred it is doubtful that the valuation of the donated portion of the property pincite of the amount b sale price is sufficient it is highly unlikely that an objective third party would have paid of the fair market price of a full interest in a cooperative apartment for a interest in that apartment fourth the appraisal must not involve an appraisal fee prohibited by treas reg you note that the recent sales cited in the appraisal were for condominium rather than cooperative units fair_market_value is a question of fact we recommend that you verify the fair_market_value of the cooperative shares and portion of the proprietary lease tl-n-873-01 sec_1_170a-13 sec_1_170a-13 sec_1_170a-13 generally prohibits appraisal fee arrangements based on a percentage of the property’s appraised value this prohibition does not apply where a is fee paid to a generally recognized association that regulates appraisers provided all of the following requirements are met a the association is not organized for profit and no part of the net_earnings of the association inures to the benefit of any private_shareholder_or_individual these terms have the same meaning as in sec_501 b the appraiser does not receive any compensation from the association or any other persons for making the appraisal and c the fee arrangement is not based in whole or in part on the amount of the appraised value of the donated property if any that is allowed as a deduction under sec_170 after internal_revenue_service examination or otherwise in the present case appraiser signed the declaration of appraiser on the form_8283 in which he certified that the appraisal fees were not based on a percentage of the appraised property value we recommend that you verify the appraisal fee arrangement between appraisal corporation appraisal_summary the second requirement for substantiation of a charitable deduction in excess of dollar_figure under sec_1_170a-13 relates to the taxpayer’s obligation to attach a completed appraisal_summary to the tax_return on which taxpayer first reports the deduction sec_1_170a-13 an appraisal_summary which summarizes the qualified_appraisal discussed above must meet the following requirements pursuant to sec_1_170a-13 the summary must be made on the form prescribed by the internal_revenue_service must be signed and dated by the donee and the qualified_appraiser who prepared the qualified_appraisal sec_1_170a-13 a - c the individual who signs the appraisal_summary on behalf of the donee must be an official authorized to sign the tax or information returns of donee or a person specifically authorized by the donee to sign appraisal summaries sec_1_170a-13 section b of form_8283 entitled appraisal_summary includes the information required by the regulations to be shown on an appraisal_summary the donor must furnish the donee with a copy of the appraisal_summary sec_1_170a-13 pursuant to sec_1_170a-13 an appraisal_summary must include the following information a the name and taxpayer_identification_number of the donor social_security_number if the donor is an individual b a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property contributed c in the case of tangible_property a brief summary of the overall physical condition of the property at the time of the contribution d the manner of acquisition and acquisition_date of the property by the donor e the cost or other basis of the property adjusted tl-n-873-01 as provided by sec_1016 f the name address and taxpayer_identification_number of the donee g the date the donee received the property h a statement explaining whether or not the charitable_contribution was made by means of a bargain sale and the amount of any consideration received from the donee for the contribution i the name address and if a taxpayer_identification_number is otherwise required by sec_6109 and the regulations thereunder the identifying number of the qualified_appraiser who signs the appraisal_summary j the appraised fair_market_value of the property on the date of contribution k the declaration by the appraiser described in sec_1_170a-13 l a declaration by the appraiser stating that the fee charged for the appraisal is not of a type prohibited by sec_1_170a-13 and appraisals prepared by the appraiser are not being disregarded pursuant to u s c c on the date the appraisal_summary is signed by the appraiser and m such other information as may be specified by the form sec_1 170a- c ii in the present case taxpayers completed a form_8283 and provided an attachment both which they filed with their year tax_return these documents contained the information required by sec_1_170a-13 the attachment contained taxpayers’ names social_security numbers a description of the property transferred the date of the gift the total appraised value of the x shares the appraised value multiplied by representing the value of y contributed shares taxpayers’ total basis in the x shares and taxpayers’ basis in the y contributed shares an individual purporting to represent the donee signed the form and dated it date it is not clear whether the individual who signed the appraisal_summary on behalf of the donee was an official authorized to sign the tax or information returns of donee or a person specifically authorized by the donee to sign appraisal summaries the title of the person who signed the form on behalf of the donee is not legible on our copy of the form_8283 as noted above appraiser signed the declaration of appraiser as president of appraisal corporation maintenance of records required by b ii the third substantiation requirement of sec_1_170a-13 obligates a taxpayer to maintain records containing information enumerated in sec_1 170a -13 b ii taxpayer must maintain the following information and such information must be stated in the taxpayers' income_tax return if required by the return form or instructions a the name and address of the donee to which the contribution was made b the date and location of the contribution c a description of the property in detail reasonable under the circumstances including the value of the property d the fair_market_value of the property at the time the contribution was made the method utilized in determining the fair_market_value and if the valuation was determined by appraisal a copy of the signed report of the appraiser e in the case of property to which sec_170 applies the cost or other basis adjusted as provided by sec_1016 the reduction by reason of sec_170 in the amount tl-n-873-01 of the charitable_contribution otherwise taken into account and the manner in which such reduction was determined f if less than the entire_interest in the property is contributed during the taxable_year the total amount claimed as a deduction for the taxable_year due to the contribution of the property and the amount claimed as a deduction in any prior year or years for contributions of other interests in such property the name and address of each organization to which any such contribution was made the place where any such property which is tangible_property is located or kept and the name of any person other than the organization to which the property giving rise to the deduction was contributed having actual possession of the property g the terms of any agreement or understanding entered into by or on behalf of the taxpayer which relates to the use sale_or_other_disposition of the property contributed including for example the terms of any agreement or understanding which restrict temporarily or permanently the donee's right to use or dispose_of the donated property reserve to or confer upon anyone other than the donee organization or an organization participating with the donee organization in cooperative fundraising any right to the income from the donated property or to the possession of the property including the right to vote donated securities to acquire the property by purchase or otherwise or to designate the person having such income possession or right to acquire or earmarks donated property for a particular use sec_1 170a -13 b ii in the present case taxpayers provided on form_8283 and the attachment the information required in sec_1_170a-13 - c above regarding sec_1_170a-13 the fair_market_value of the property at the time of the contribution was provided on the attachment to the form_8283 the appraisal letter prepared by appraisal corporation indicated that the amount b sales_price was a fair market price based on sales of comparable properties in month year month year and month year taxpayers attached a copy of the signed appraisal letter containing this information to their year return as noted the appraisal did not indicate the fair_market_value of the y shares on the date of contribution but appraised the x shares assigned to the entire cooperative apartment with regard to sec_1 170a - b ii f taxpayers contributed less than their entire_interest in the cooperative apartment and indicated on form_8283 and schedule a of their year return the amount claimed as a deduction computed by multiplying the fair_market_value of the x shares assigned to the apartment by regarding sec_1 170a - b ii g it is not clear whether taxpayers entered into any other agreement relating to the use sale_or_other_disposition of the property contributed donee’s date letter to taxpayer acknowledging receipt of the contribution references a gift agreement dated date we recommend that you request a copy of this agreement and examine its terms any other agreements between taxpayers and the donee as stated above you should also investigate whether taxpayers entered into a contract of sale or other agreement evidencing an intent to sell the entire cooperative apartment tl-n-873-01 exclusion_of_gain under sec_121 sec_121 relating to the exclusion_of_gain from the sale_or_exchange of a taxpayer’s principal_residence was amended by public law stat tra and further amended by the internal_revenue_service restructuring and reform act of public law stat rra tra generally applies to sales or exchanges made after date sec_121 currently provides that gross_income does not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more under sec_121 the amount of gain that may be excluded generally is limited to dollar_figure sec_121 permits married couples to exclude up to dollar_figure of gain if a they file a joint_return for the year of the sale b either spouse has owned the residence during the period described in subsection a c both spouses meet the use requirements of subsection a and d pursuant to sec_121 neither spouse has applied the exclusion to any other sale during the 2-year period ending on the date of the sale sec_121 provides that if the taxpayer holds stock as a tenant-stockholder as defined in sec_216 in a cooperative housing cooperation as defined in such section the holding and use requirements of subsection a shall be applied prior to the amendments made by tra permanent exclusion_of_gain under sec_121 was available to taxpayers under much narrower circumstances than current sec_121 permits however taxpayers generally could defer recognition of gain on the sale_or_exchange of their principal_residence under sec_1034 if they reinvested in a new residence within a prescribed period generally years before or after the date of sale of the old residence although tra generally repealed sec_1034 for sales and exchanges of principal residences after date tra as amended by rra permitted a taxpayer to elect the application of sec_1034 to a sale_or_exchange made on or before date made pursuant to a binding contract in effect on date or that would qualify under sec_1034 by reason of a new residence acquired on or before date or pursuant to a binding contract in effect on date h_r rep no 105th cong 1st sess s rep no 105th cong 2d sess the taxpayers in this case however did not elect to have sec_1034 apply tl-n-873-01 respectively to the holding of such stock and to the house or apartment in which the taxpayer as such stockholder is entitled to occupy revrul_84_43 1984_1_cb_27 holds that the sale of a life_estate in a principal_residence qualifies for exclusion under the pre-tra version of sec_121 if the life_estate is the taxpayer's entire legal and equitable interest in the residence it was unnecessary for the taxpayer to own the entire fee interest in the residence to qualify for the exclusion based on the information provided it appears that taxpayers meet all the sec_121 requirements accordingly we conclude that taxpayers as tenant-shareholders are entitled to exclude up to dollar_figure of gain from the disposition of their shares of stock in their cooperative apartment in year this conclusion applies regardless of whether the form of taxpayers’ transaction is respected or if the transaction is treated as a sale of taxpayers’ entire_interest and a donation of of the proceeds if taxpayers are treated as contributing y of their x shares in their cooperative apartment and a corresponding portion of their proprietary lease to the donee then taxpayers will be entitled to deduct the fair_market_value of this property as a charitable_contribution subject_to specified carryover rules cited above if however taxpayers are treated as if they first sold of their stock to the third party followed by a cash contribution of of the cash proceeds to the donee then taxpayers would still be entitled to a charitable_contribution_deduction but would lose the advantage of claiming a fair_market_value deduction and be subject_to the rules governing cash contributions resolution of the sec_170 issue will affect the amount of gain realized and recognized but will not otherwise affect the applicability of sec_121 if the form of the transaction is respected taxpayers who by analogy to revrul_84_43 disposed of their entire_interest when they sold their remaining z shares will have a realized gain of amount m that gain will be excluded in its entirety under sec_121 as it is less than dollar_figure if the transaction instead is characterized as a sale by the taxpayers of of their cooperative shares followed by a cash contribution of of the sale proceeds the taxpayers will exclude dollar_figure of the gain under sec_121 with the deduction of the balance being governed by sec_170 case development hazards and other consideration sec_12 in computing the realized gain on their form_2119 taxpayers indicated that their adjusted_basis in the z cooperative shares in the property was amount l it is not clear how taxpayers derived this amount although the figure may be correct we note that it is substantially less than either of the amount d basis in the x shares or of the amount a initial cost_basis although we do not believe that the amount allocated to basis on the sale portion of the transaction affects our analysis under sec_121 we recommend that you ascertain through discovery how taxpayers arrived at amount l as their adjusted_basis tl-n-873-01 tl-n-873-01 the issue of whether a gift of appreciated_property results in income to the donor is not determined solely by the presence of a legally binding obligation on the part of the donee see ferguson t c pincite whether the taxpayer has a legally enforceable right to income is only one factor in the tax court’s inquiry into the reality and substance of the events surrounding a taxpayer’s transfer greene f 3d pincite in deciding whether taxpayers had fixed_right to income in the donated property court examined whether there was an express condition on the gift or merely an informal agreement that donee sell the donated property blake f 2d pincite even though no legally binding agreement existed providing that the charity purchase taxpayer’s yacht understanding between donee and taxpayer was sufficient to create legal_obligation through promissory estoppel theory although in ferguson the tax_court has recently taken a broader view of the type of evidence it will consider in determining whether the assignment_of_income_doctrine applies it must be noted that palmer has not been overruled and revenue_ruling tl-n-873-01 has not been revoked as noted above the tax_court in palmer held that the anticipatory_assignment_of_income doctrine did not apply based on the fact that the charity was not legally obligated to proceed with the redemption of the donated shares at the time it received them could have prevented the redemption if it so chose and the foundation had complete dominion and control_over the shares palmer t c pincite the service followed the palmer decision through its publication of revrul_78_197 in which it stated that in cases factually similar to palmer it will treat proceeds from the redemption of stock as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption revrul_78_197 1978_1_cb_83 it is not certain whether the tax_court would find palmer and revrul_78_197 applicable to the facts of this case in the absence of evidence that donee was legally bound or could not be compelled to sell the property however based on the facts you have provided thus far and on the nature of the donated property this transaction is factually distinguishable from palmer and the revenue_ruling under the palmer facts although the parties anticipated that the redemption would proceed there was neither a legally binding obligation on the part of the donee nor could it be compelled to proceed with the redemption of the donated shares rather the donee had the power to decide whether the stock should be redeemed under the present facts the donated property consists of shares in a cooperative_housing_corporation which generally imposes specific rules regarding their transfer although it is not clear to what extent the donee was legally obligated or could be compelled to carry out the taxpayers’ plan to sell the property to a specific buyer at a specific time it is highly likely that taxpayers needed the approval of the cooperative board to transfer a portion of the shares to the donee and subsequently arrange for the sale of the shares for the entire apartment consequently the donee in this case would be more limited in its ability to reverse the taxpayers’ plans and to decide whether when and to whom to sell its portion of the shares than the donee in palmer in addition to ferguson you may argue based on blake that if you find evidence of an understanding or informal agreement between taxpayers and the donee that donee would sell its portion of the shares and proprietary lease at a certain time to a certain purchaser this may be sufficient to sustain an argument that taxpayers retained control_over the donated property moreover since it is quite likely that the board would mandate that both transactions be preapproved the board would have relied upon the taxpayers’ oral representations as to the identity of the buyer and the time of the sale and thus created a legal_obligation on the part of the donee to sell its interests to that buyer based on the doctrine_of promissory estoppel it must be noted however that it is not clear whether blake would be followed outside of the second circuit moreover blake is factually distinguishable from the present case since the taxpayer in blake received a tangible benefit in exchange for his appreciated stock since he donated the stock with the understanding that the donee would sell it and use the cash proceeds to purchase his yacht at an inflated price it is not clear whether tl-n-873-01 a court outside of the second circuit would apply blake under these facts or how the facts of notice_99_36 which relied on this case would be viewed by a court please call if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting by thomas d moffitt chief income_tax accounting branch
